Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Claim Rejections - 35 USC § 112 
In view of the amendment canceling claim 7 the 112 rejections made against claim 7 in the office action of 9/8/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 27 recites the phrase “wherein the hinge pin and the hinge cavity are mutually coordinated such that a tilting of the second hinge part in relation to the first hinge part about a tilt axis oriented transversely to the longitudinal axis, results in the hinge pin being elastically deformed”, which is confusing since applicant is attempting to claim a result they wish to achieve, however it is unclear what structural features applicant is attempting to claim in order to achieve this result, clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0144395 to Stefanchik et al. (Stefanchik) in view of US Patent No. 4,491,436 to Easton (Easton) (both previously cited). 
In reference to at least claim 13
Stefanchik teaches an elbow assembly for surgical devices which discloses a medical device (e.g. para. [0001]) comprising a hinge arrangement (e.g. claw joint, Figs. 3a-d, para. [0119] -[0128]) comprising: a first hinge part (e.g. 104) comprising a first hinge arm and a second hinge arm, the first hinge arm and the second hinge arm being arrange spaced apart a distance (e.g. wrist frame 104 has two hinge arms spaced apart from each other, Figs. 3A-3B); a second hinge part accommodated in certain areas between the first hinge arm and the second hinge arm (e.g. jaw 110A is accommodated between the arm of wrist frame 104, Figs. 3A,3B) and configured for a pivot motion of the first hinge part in relation to the second hinge part (e.g. jaw 110A is configured for a pivot motion of the first hinge part 104, Figs. 3A,3B), the second hinge part having a hinge cavity surface defining a hinge cavity that passes through the second hinge part (e.g. jaw 110A includes a through holes “cavity” in which the pivot pin 140 is pivotably moveable, Figs. 3A,B; joint recess 146a which inherently is pivotably movable in the hinge cavity, para. [0123]-[0124]); and a hinge pin (e.g. pivot pin 140) extending between the hinge arms along a longitudinal axis to define a pivot axis of the hinge arrangement (e.g. jaw 110A includes a through holes “cavity” in which the pivot pin 140 is pivotably moveable, Figs. 3A,B; joint recess 146a which inherently is pivotably movable in the hinge cavity, para. [0123]-[0124]); wherein the hinge pin is pivotably moveable in the hinge cavity (e.g. jaw 110A includes a through holes “cavity” in which the pivot pin 140 is pivotably moveable, Figs. 3A,B; joint recess 146a which inherently is pivotably movable in the hinge cavity, para. [0123]-[0124]); and the hinge pin has a central contact region with a touching contact between the hinge pin and the hinge cavity surface of the second hinge part (e.g. central contact region between pivot pin 140 and jaw 110A, Figs. 3A-3B), and the hinge pin has a first hinge clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the first clearance region extending from the central contact region to the first hinge arm (e.g. the distance between the first 104 and second 110A joint part can be regarded as an exemption area to an exclusively central power transmission between the hinge pin and the hinge recess, Figs. 3A,3B); the hinge pin has a second hinge clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the second clearance region extending from the central contact region to the second hinge arm (e.g. the distance between the first 104 and second 110A joint part can be regarded as an exemption area to an exclusively central power transmission between the hinge pin and the hinge recess, Figs. 3A,3B); the central contact region, the first clearance region and the second clearance region ensure an exclusively central force transmission between the hinge pin and the second hinge part (e.g. a central force is created because only the center of the pivot pin 140 in contact with the claw 110a stands, Figs. 3A-3B). Stefanchik does not explicitly teach the first clearance region extending within the second hinge part from the central contact region to the first hinge arm and the second clearance region extending within the second hinge part between the central contact region and the second hinge arm. 
Easton teaches a pivot pin assembly which discloses a hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border the guide bore on both sides of the guide bore (e.g. Fig. 1, Col. 2, l. 10-Col. 3, l. 49). Easton discloses a first hinge part (e.g. part that includes arms 14 and 16, Fig. 1) and a second hinge part (e.g. intermediate member 26, Fig. 1) that includes a hinge cavity (e.g. Fig. 1). The hinge cavity includes a central contact region with a touching contact between the hinge pin and the hinge cavity surface of the second hinge part (e.g. central contacting region that contacts pivot pin 30, Fig. 1) and the hinge pin has a first clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the first clearance region extending within the second hinge part from the central contact region to the first hinge arm (e.g. first clearance region, see annotated Fig. 1) and the hinge pin has a second clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the second clearance region extending within the second hinge part between the central contact region and the second hinge arm (e.g. first clearance region, see annotated Fig. 1); and the central contact region, the first clearance region and the second clearance region ensure an exclusively central force transmission between the hinge pin and the second hinge part (e.g. exclusive force between the pivot pin and the second hinge part, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stefanchik  to include a hinge cavity within the second hinge part that includes a central contact region with a touching contact between the hinge pin and the hinge cavity surface of the second hinge part, a first clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the first clearance region extending within the second hinge part from the central contact region to the first hinge arm and a second clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the second clearance region extending within the second hinge part between the central contact region and the second hinge arm and the central contact region, the first clearance region as taught by Easton in order to yield the predictable result of a pivot assembly that transfers most of the wear between the various components of the surfaces of the inner and outer races of the assembly. 


    PNG
    media_image1.png
    685
    801
    media_image1.png
    Greyscale

In reference to at least claim 14
Stefanchik modified by Easton teaches a device according to claim13. Easton further discloses a pivot pin assembly which discloses a hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border the guide bore on both sides of the guide bore (e.g. Fig. 1, Col. 2, l. 10-Col. 3, l. 49). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Stefanchik to include the hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border this same the guide bore on both sides of the guide bore as taught by Easton in order to yield the predictable result of a pivot assembly that transfers most of the wear between the various components of the surfaces of the inner and outer races of the assembly. 
In reference to at least claim 15
Stefanchik modified by Easton discloses wherein the hinge pin between the hinge arms is configured with a constant profiling (e.g. ‘436, Fig. 1, Col. 2, l. 10-Col. 3, l. 49).
In reference to at least claim 16
Stefanchik modified by Easton teaches a device according to claim 13. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to have a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of at least the first clearance bore and the second clearance bore, since applicant has not disclosed that having a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of at least the first clearance bore and the second clearance bore solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of at least the first clearance bore and the second clearance bore, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of at least the first clearance bore and the second clearance bore since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04. 
In reference to at least claim 17
Stefanchik  modified by Easton teaches a device according to claim 13. Easton further discloses a pivot pin assembly which discloses a hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border the guide bore on both sides of the guide bore (e.g. Fig. 1, Col. 2, l. 10-Col. 3, l. 49). Easton discloses wherein the hinge pin is configured with a centrally arranged guide portion which has a larger cross section than clearance portions which border this same on both sides (e.g. ‘436, bolt 30,60,62, Fig. 1, Col. 2, l. 10 – Col. 3, l. 19). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Stefanchik to include the hinge pin configured with a centrally arranged guide portion which has a larger cross section than clearance portions which border this same on both sides as taught by Easton in order to yield the predictable result of a pivot assembly that transfers most of the wear between the various components of the surfaces of the inner and outer races of the assembly. 
In reference to at least claim 18
Stefanchik modified by Easton discloses wherein  the hinge cavity is configured as a bore having a constant profiling (e.g. ‘436, bolt 30,60,62, Fig. 1, Col. 2, l. 10 – Col. 3, l. 19).
In reference to at least claim 19 
Stefanchik modified by Easton teaches a device according to claim 17. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to have a cross-sectional area of at least the first clearance portion and the second clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion, since applicant has not disclosed that having a cross-sectional area of at least the first clearance portion and the second clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that a cross-sectional area of at least the first clearance portion and the second clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have a cross-sectional area of at least the first clearance portion and the second clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04.
In reference to at least claim 20
Stefanchik modified by Easton teaches a device according to claim 13. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to have an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of at least one of the first clearance region and the second clearance region, since applicant has not disclosed that having an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of at least one of the first clearance region and the second clearance region solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of at least one of the first clearance region and the second clearance region, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of at least one of the first clearance region and the second clearance region since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04.
In reference to at least claim 21
Stefanchik teaches an elbow assembly for surgical devices which discloses a medical device (e.g. para. [0001]) comprising a hinge arrangement (e.g. claw joint, Figs. 3a-d, para. [0119] -[0128]) comprising: a first hinge part (e.g. 104) comprising two hinge arms, which are arranged at a distance apart spaced two (e.g. wrist frame 104 has arms spaced apart from each other, Figs. 3A-3B); a second hinge part (e.g. first major jaw 110A, Figs. 3A-3B), the hinge arrangement being configured for a pivot motion of the first hinge part in relation to the second hinge part (e.g. pivot motion between the first hinge part in relation to the second hinge part, 104,110A Figs. 3A-3B); and a hinge pin extending between the hinge arms along a longitudinal axis to define a pivot axis of the hinge arrangement (e.g. pivot pin, 140), wherein: the second hinge part is, in certain areas, accommodated between the two hinge arms (e.g. jaw 110A is accommodated between the arm of wrist frame 104, Figs. 3A,3B) and the second hinge part has a cavity passing through the second hinge part and wherein the hinge pin is pivotably movable in the hinge cavity (e.g. jaw 110A include a through holes “cavity” in which the pivot pin 140 is pivotably moveable, Figs. 3A,B; joint recess 146a which inherently is pivotably movable in the hinge cavity, para. [0123]-[0124]); and the hinge pin has a central contact region with a touching contact between the hinge pin and the second hinge part at the hinge cavity (e.g. central contact region between pivot pin 140 and jaw 110A, Figs. 3A-3B), and the hinge pin has clearance regions, which border the contact region on both sides of the contact regions and are extended from the contact region up to the hinge arms, without touching contact between hinge pin and the second hinge part at the hinge cavity (e.g. the distance between the first 104 and second 110A joint part can be regarded as an exemption area to an exclusively central power transmission between the hinge pin and the hinge recess, Figs. 3A,3B), in order to ensure an exclusively central force transmission between the hinge pin and the second hinge part at the hinge cavity ( e.g. a central force is created because only the center of the pivot pin 140 in contact with the claw 110a stands, Figs. 3A-3B). Stefanchik does not explicitly teach the clearance regions extending within the second hinge part from the central contact region to the first hinge arm and the second hinge arm. 
Easton teaches a pivot pin assembly which discloses a hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border the guide bore on both sides of the guide bore (e.g. Fig. 1, Col. 2, l. 10-Col. 3, l. 49). Easton discloses a first hinge part (e.g. part that includes arms 14 and 16, Fig. 1) and a second hinge part (e.g. intermediate member 26, Fig. 1) that includes a hinge cavity (e.g. Fig. 1). The hinge cavity includes a central contact region with a touching contact between the hinge pin and the hinge cavity surface of the second hinge part (e.g. central contacting region that contacts pivot pin 30, Fig. 1) and the hinge pin has a first clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the first clearance region extending within the second hinge part from the central contact region to the first hinge arm (e.g. first clearance region, see annotated Fig. 1) and the hinge pin has a second clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the second clearance region extending within the second hinge part between the central contact region and the second hinge arm (e.g. first clearance region, see annotated Fig. 1); and the central contact region, the first clearance region and the second clearance region ensure an exclusively central force transmission between the hinge pin and the second hinge part (e.g. exclusive force between the pivot pin and the second hinge part, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stefanchik  to include a hinge cavity within the second hinge part that includes a central contact region with a touching contact between the hinge pin and the hinge cavity surface of the second hinge part and clearance regions without touching contact between hinge pin and the hinge cavity surface of the second hinge part extending within the second hinge part from the central contact region to the first hinge arm and second hinge arm as taught by Easton in order to yield the predictable result of a pivot assembly that transfers most of the wear between the various components of the surfaces of the inner and outer races of the assembly. 

    PNG
    media_image1.png
    685
    801
    media_image1.png
    Greyscale

In reference to at least claim 22
Stefanchik modified by Easton teaches a device according to claim 21. Easton further discloses a pivot pin assembly which discloses a hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border the guide bore on both sides of the guide bore (e.g. Fig. 1, Col. 2, l. 10-Col. 3, l. 49). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Stefanchik to include the hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border this same the guide bore on both sides of the guide bore as taught by Easton in order to yield the predictable result of a pivot assembly that transfers most of the wear between the various components of the surfaces of the inner and outer races of the assembly. 
In reference to at least claim 23
Stefanchik modified by Easton discloses wherein the hinge pin between the hinge arms is configured with a constant profiling (e.g. ‘436, Fig. 1, Col. 2, l. 10-Col. 3, l. 49).
In reference to at least claim 24
Stefanchik  modified by Easton teaches a device according to claim 21. Easton further discloses a pivot pin assembly which discloses a hinge cavity is configured as a stepped bore having a centrally arranged guide bore which has a smaller cross section than clearance bores which border the guide bore on both sides of the guide bore (e.g. Fig. 1, Col. 2, l. 10-Col. 3, l. 49). Easton discloses wherein the hinge pin is configured with a centrally arranged guide portion which has a larger cross section than clearance portions which border this same on both sides (e.g. ‘436, bolt 30,60,62, Fig. 1, Col. 2, l. 10 – Col. 3, l. 19). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Stefanchik to include the hinge pin configured with a centrally arranged guide portion which has a larger cross section than clearance portions which border this same on both sides as taught by Easton in order to yield the predictable result of a pivot assembly that transfers most of the wear between the various components of the surfaces of the inner and outer races of the assembly. 
In reference to at least claim 25
Stefanchik modified by Easton discloses wherein  the hinge cavity is configured as a bore having a constant profiling (e.g. ‘436, bolt 30,60,62, Fig. 1, Col. 2, l. 10 – Col. 3, l. 19).
In reference to at least claim 26
Stefanchik modified by Easton discloses wherein the hinge pin is configured with a centrally arranged guide portion, which has a larger cross section than clearance portions which border the guide portion on both sides of the guide portion, and in that the hinge cavity is configured as a stepped bore having a centrally arranged guide bore which guide bore has a smaller cross section than clearance bores which border the guide bore on both side of the guide bore (e.g. ‘436, Fig. 1, Col. 2, l. 10-Col. 3, l. 49).
In reference to at least claim 28
Stefanchik modified by Easton teaches a device according to claim 21. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to have an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of an extent of one of the clearance regions in the direction of the longitudinal axis, since applicant has not disclosed that having an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of an extent of one of the clearance regions in the direction of the longitudinal axis solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of an extent of one of the clearance regions in the direction of the longitudinal axis, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have an extent of the central contact region in a direction of the longitudinal axis amount to less than 30 percent of an extent of one of the clearance regions in the direction of the longitudinal axis since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04.
In reference to at least claim 29
Stefanchik modified by Easton teaches a device according to claim 22. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of the clearance bore, since applicant has not disclosed that having a cross-sectional area of the guide bore amounts to less than 50 percent of a cross-sectional area of the clearance bore solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of the clearance bore, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of the clearance bore since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04.
In reference to at least claim 30
Stefanchik modified by Easton teaches a device according to claim 24. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to have a cross-sectional area of the clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion, since applicant has not disclosed that having a cross-sectional area of the clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that a cross-sectional area of the clearance portion amounts to less than 50 percent of a cross-sectional area of the guide portion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have a cross-sectional area of the clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04.
In reference to at least claim 31
Stefanchik modified by Easton teaches a device according to claim 23. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of the clearance bore, since applicant has not disclosed that having a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of the clearance bore solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of the clearance bore, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have a cross-sectional area of the guide bore amount to less than 50 percent of a cross-sectional area of the clearance bore since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04.
In reference to at least claim 32
Stefanchik modified by Easton teaches a device according to claim 25. It would have been an obvious matter of design choice to modify Stefanchik modified by Easton to have a cross-sectional area of the clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion, since applicant has not disclosed that having a cross-sectional area of the clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that a cross-sectional area of the clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. Additionally, it would have been an obvious matter of design choice to have a cross-sectional area of the clearance portion amount to less than 50 percent of a cross-sectional area of the guide portion since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the ordinary skill in the art, see MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 3/8/2020 have been fully considered but they are not persuasive. It is noted that the rejections have been amended in view of the claim amendments. Regarding the clearance regions being within the second hinge part, as shown above and below within the annotated figure, Easton discloses a first hinge part (e.g. part that includes arms 14 and 16, Fig. 1) and a second hinge part (e.g. intermediate member 26, Fig. 1) that includes a hinge cavity (e.g. Fig. 1). The hinge cavity includes a central contact region with a touching contact between the hinge pin and the hinge cavity surface of the second hinge part (e.g. central contacting region that contacts pivot pin 30, Fig. 1) and the hinge pin has a first clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the first clearance region extending within the second hinge part from the central contact region to the first hinge arm (e.g. first clearance region, see annotated Fig. 1) and the hinge pin has a second clearance region without touching contact between hinge pin and the hinge cavity surface of the second hinge part, the second clearance region extending within the second hinge part between the central contact region and the second hinge arm (e.g. first clearance region, see annotated Fig. 1); and the central contact region, the first clearance region and the second clearance region ensure an exclusively central force transmission between the hinge pin and the second hinge part (e.g. exclusive force between the pivot pin and the second hinge part, Fig. 1). Therefore using the combined teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stefanchik  to include a hinge cavity within the second hinge part that includes a central contact region with a touching contact between the hinge pin and the hinge cavity surface of the second hinge part and clearance regions without touching contact between hinge pin and the hinge cavity surface of the second hinge part extending within the second hinge part from the central contact region to the first hinge arm and second hinge arm as taught by Easton in order to yield the predictable result of a pivot assembly that transfers most of the wear between the various components of the surfaces of the inner and outer races of the assembly.

    PNG
    media_image1.png
    685
    801
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0027469 to Smith et al. which teaches a surgical stapling and cutting device and method for using the device which discloses a second hinge part that pivots around a first hinge part (Fig. 22). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792